Exhibit 10.1

 

October 21, 2020

 

Rice Acquisition Corp.

 

102 East Main Street, Second Story

Carnegie, Pennsylvania 15106

 

Re:Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Rice Acquisition Corp., a Delaware corporation (the “Company”), and
Barclays Capital Inc., as representative (the “Representative”) of the several
underwriters (the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of up to 24,725,000 of the Company’s units
(including up to 3,225,000 units which may be purchased to cover
over-allotments, if any) (the “Units”), each comprised of one share of the
Company’s Class A common stock, par value $0.0001 per share (the “Class A Common
Stock”), and one-half of one redeemable warrant (each whole warrant, a “Public
Warrant”). Each Public Warrant entitles the holder thereof to purchase one share
of the Class A Common Stock at a price of $11.50 per share, subject to
adjustment. The Units shall be sold in the Public Offering pursuant to the
registration statement on Form S-1 (File No. 333-249340) and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”) and the Company shall apply to have the Units listed on the
New York Stock Exchange. Certain capitalized terms used herein are defined in
paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Rice Acquisition Sponsor LLC, a Delaware limited liability company
(“Sponsor”), Atlas Point Energy Infrastructure Fund, LLC, a Delaware limited
liability company (“Atlas Point Fund”), and each of the undersigned individuals,
each of whom is a member of the Company’s board of directors and/or management
team (each an “Insider” and, collectively, the “Insiders”), hereby agrees with
the Company as follows:

 

1. The Sponsor, Atlas Point Fund and each Insider agrees that if the Company
seeks stockholder approval of a proposed Business Combination, then in
connection with such proposed Business Combination, it, he or she shall vote all
Founder Shares, Sponsor Shares and any shares acquired by it, him or her in the
Public Offering or the secondary public market in favor of such proposed
Business Combination and not redeem any such shares owned by it, him or her in
connection with such stockholder approval.

 

2. The Sponsor, Atlas Point Fund and each Insider hereby agrees that in the
event that the Company fails to consummate a Business Combination within 24
months from the closing of the Public Offering, or such later period approved by
the Company’s stockholders in accordance with the Company’s amended and restated
certificate of incorporation, the Sponsor, Atlas Point Fund and each Insider
shall take all reasonable steps to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible
but not more than 10 business days thereafter, subject to lawfully available
funds therefor, redeem 100% of the Class A Common Stock and the Class A Units of
Rice Acquisition Holdings LLC, a Delaware limited liability company (the
“Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest not
previously released to Opco to pay franchise and income taxes of Opco or the
Company (less up to $100,000 of interest to pay dissolution expenses), divided
by the number of then outstanding Offering Shares, which redemption will
completely extinguish Public Stockholders’ rights as stockholders or unitholders
(including the right to receive further liquidation distributions, if any),
subject to applicable law and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining stockholders
and the Company’s board of directors, dissolve and liquidate, subject in each
case to the Company’s obligations under Delaware law to provide for claims of
creditors and other requirements of applicable law. The Sponsor, Atlas Point
Fund and the Insiders agree to not propose any amendment to the Company’s
amended and restated certificate of incorporation that would affect the
substance or timing of the obligation to redeem 100% of the Offering Shares if
the Company does not complete an initial Business Combination within 24 months
from the closing of the Public Offering, unless the Company provides its Public
Stockholders with the opportunity to redeem their Offering Shares upon approval
of any such amendment at a per share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account including interest earned
on the funds held in the Trust Account and not previously released to Opco to
pay franchise and income taxes of Opco or the Company, divided by the number of
then outstanding Offering Shares.

 



 

 

 

The Sponsor, Atlas Point Fund and each Insider acknowledges that it, he or she
has no right, title, interest or claim of any kind in or to any monies held in
the Trust Account or any other asset of the Company or Opco as a result of any
liquidation of the Company or Opco with respect to the Founder Shares. The
Sponsor, Atlas Point Fund and each Insider hereby further waives, with respect
to any Founder Shares, Sponsor Shares or shares of Class A Common Stock held by
it, him or her, any redemption rights it, he or she may have in connection with
the consummation of a Business Combination, including, without limitation, any
such rights available in the context of a stockholder vote to approve such
Business Combination or in the context of a tender offer made by the Company to
purchase shares of the Class A Common Stock or Class A Units of Opco and in
connection with a stockholder vote to amend the Company’s amended and restated
certificate of incorporation in a manner that would affect the substance or
timing of the Company’s obligation to redeem 100% of the Offering Shares if the
Company has not consummated an initial Business Combination within 24 months
from the closing of the Public Offering (although the Sponsor, Atlas Point Fund,
the Insiders and their respective affiliates shall be entitled to redemption and
liquidation rights with respect to any Sponsor Shares and shares of Class A
Common Stock purchased in or after the Public Offering it or they hold if the
Company fails to consummate a Business Combination within 24 months from the
date of the closing of the Public Offering or such later date as may be
specified in an amendment to the Company’s amended and restated certificate of
incorporation).

 

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned shall not,
without the prior written consent of the Representative, (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission promulgated thereunder, any Units, shares of Class A Common Stock,
Founder Shares, Sponsor Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Class A Common Stock or Class A
Units of Opco owned by him, her or it; provided, however, that the foregoing
shall not apply to transfers to the Sponsor by Atlas Point Fund or the Insiders
or any forfeiture of the foregoing securities by Atlas Point Fund as required by
the Forward Purchase Agreement, (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any Units, shares of Class A Common Stock, Founder Shares,
Sponsor Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Class A Common Stock or Class A Units of Opco owned
by him, her or it, whether any such transaction is to be settled by delivery of
such securities, in cash or otherwise or (iii) publicly announce any intention
to effect any transaction specified in clause (i) or (ii). If the undersigned is
an officer or director of the Company, the undersigned further agrees that the
forgoing restrictions shall be equally applicable to any issuer-directed Units
that the undersigned may purchase in the Public Offering.

 

4. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any officer, member or manager of
the Sponsor) agrees to indemnify and hold harmless the Company and Opco against
any and all loss, liability, claim, damage and expense whatsoever (including,
but not limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company or Opco may become
subject as a result of any claim by (i) any third party (other than the
Company’s independent public accountants) for services rendered or products sold
to the Company or Opco or (ii) a prospective target business with which the
Company or Opco has entered into a letter of intent, confidentiality or other
similar agreement or business combination agreement (a “Target”); provided,
however, that such indemnification of the Company and Opco by the Sponsor shall
apply only to the extent necessary to ensure that such claims by a third party
for services rendered (other than the Company’s independent public accountants)
or products sold to the Company or Opco or a Target do not reduce the amount of
funds in the Trust Account to below the lesser of (i) $10.00 per share of the
Offering Shares and (ii) the actual amount per share of the Offering Shares held
in the Trust Account due to reductions in the value of the trust assets as of
the date of the liquidation of the Trust Account, in each case including
interest earned on the funds held in the Trust Account and not previously
released to Opco to pay franchise and income taxes of the Company or Opco, less
franchise and income taxes payable by the Company or Opco, except as to any
claims by a third party or Target that executed an agreement waiving claims
against and all rights to seek access to the Trust Account whether or not such
agreement is enforceable. In the event that any such executed waiver is deemed
to be unenforceable against such third party, the Sponsor shall not be
responsible for any liability as a result of any such third party claims.
Notwithstanding any of the foregoing, such indemnification of the Company or
Opco by the Sponsor shall not apply as to any claims under the Company’s
obligation to indemnify the Underwriters against certain liabilities, including
liabilities under the Securities Act of 1933, as amended (the “Securities Act”).
The Sponsor shall have the right to defend against any such claim with counsel
of its choice reasonably satisfactory to the Company if, within 15 days
following written receipt of notice of the claim to the Sponsor, the Sponsor
notifies the Company in writing that it shall undertake such defense.

 



2

 

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 3,225,000 Units (as described in the
Prospectus), the Sponsor agrees, upon the expiration or waiver of such option,
to forfeit, for cancellation at no cost, a number of Founder Shares equal to
806,250 multiplied by a fraction, (i) the numerator of which is 3,225,000 minus
the number of Units purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 3,225,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriters so that the Founder Shares will represent
20.0% of the Company’s total outstanding equity after the Public Offering
(excluding the Sponsor Shares and any shares issuable upon exercise of any
Warrants). The Sponsor further agrees that to the extent that (a) the size of
the Public Offering is increased or decreased and (b) an adjustment to the
number of Founder Shares has been effected by way of a stock split, stock
dividend, reverse stock split, contribution back to capital or otherwise, in
each case in connection with such increase or decrease in the size of the Public
Offering, then (A) the references to 3,225,000 in the numerator and denominator
of the formula in the first sentence of this paragraph shall be changed to a
number equal to 15% of the number of the Units issued in the Public Offering and
(B) the reference to 806,250 in the formula set forth in the first sentence of
this paragraph shall be adjusted to such number of Founder Shares that the
Sponsor would have to collectively return to the Company and Opco, as
applicable, in order for all holders of Founder Shares to hold an aggregate of
20.0% of the Company’s total outstanding equity after the Public Offering
(excluding the Sponsor Shares and any shares issuable upon exercise of any
Warrants).

 

6. (a)  Messrs. Rice and Derham agree not to become an officer or director of
any other blank check company until the Company has entered into a definitive
agreement with respect to a Business Combination or the Company has failed to
complete a Business Combination within 24 months after the closing of the Public
Offering.

 

(b) Each of the Sponsor, Atlas Point Fund and each Insider hereby agrees and
acknowledges that: (i) each of the Underwriters and the Company would be
irreparably injured in the event of a breach by such Sponsor or Insider of his,
her or its obligations under paragraphs 6(a), 7(a) and 7(b), (ii) monetary
damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

 

7. (a)  Subject to the exceptions set forth herein, the Sponsor, Atlas Point
Fund and each Insider agrees not to transfer, assign or sell any Founder Shares
or Sponsor Shares held by it, him or her until one year after the date of the
consummation of a Business Combination or earlier if, subsequent to a Business
Combination, (i) the last sale price of the Class A Common Stock equals or
exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the consummation of
a Business Combination or (ii) the Company consummates a subsequent liquidation,
merger, stock exchange or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property (the “Lock-up”).

 

(b) Subject to the exceptions set forth herein, the Sponsor, Atlas Point Fund
and each Insider agrees not to transfer, assign or sell any Private Placement
Warrants, or Class A Common Stock or Class A Units, if applicable, of Opco
underlying such warrants held by it, him or her, until 30 days after the
completion of a Business Combination.

 



3

 

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
transfers of the Founder Shares, Sponsor Shares, Private Placement Warrants and
shares of Class A Common Stock or Class A Units of Opco, if applicable, issuable
upon the exercise of the Private Placement Warrants or the Founder Shares and
that are held by the Sponsor, Atlas Point Fund, any Insider or any of their
permitted transferees, as applicable, (that have complied with any applicable
requirements of this paragraph 7(c)) are permitted (a) in the case of the
Sponsor, any Insider or any of their permitted transferees, to the Company’s
officers or directors, any affiliates or family members of any of the Company’s
officers or directors, the Sponsor, any members of the Sponsor or their
affiliates, any affiliates of the Sponsor; (b) in the case of Atlas Point Fund
or any of its permitted transferees, to the Company, the Sponsor or any
affiliates of Atlas Point Fund; (c) in the case of an individual, by gift to
members of the individual’s immediate family or to a trust, the beneficiary of
which is a member of one of the individual’s immediate family, an affiliate of
such person or to a charitable organization; (d) in the case of an individual,
by virtue of laws of descent and distribution upon death of the individual; (e)
in the case of an individual, pursuant to a qualified domestic relations order;
(f) by virtue of the laws of the state of Delaware, the Sponsor’s operating
agreement upon dissolution of the Sponsor or Atlas Point Fund’s operating
agreement upon dissolution of Atlas Point Fund; (g) by private sales or
transfers made in connection with the consummation of a Business Combination at
prices no greater than the price at which the securities were originally
purchased; (h) in the event of the Company’s liquidation prior to the completion
of a Business Combination; or (i) in the event of completion of a liquidation,
merger, stock exchange or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property subsequent to the completion of a
Business Combination; provided, however, that in the case of clauses (a) through
(g), these permitted transferees must enter into a written agreement agreeing to
be bound by these transfer restrictions.

 

8. Each Insider’s biographical information furnished to the Company that is
included in the Prospectus is true and accurate in all respects and does not
omit any material information with respect to such Insider’s background. Each
Insider’s questionnaire furnished to the Company is true and accurate in all
respects. Each Insider represents and warrants that: such Insider is not subject
to or a respondent in any legal action for, any injunction, cease-and-desist
order or order or stipulation to desist or refrain from any act or practice
relating to the offering of securities in any jurisdiction; such Insider has
never been convicted of, or pleaded guilty to, any crime (i) involving fraud,
(ii) relating to any financial transaction or handling of funds of another
person or (iii) pertaining to any dealings in any securities and such Insider is
not currently a defendant in any such criminal proceeding; and none of the
Sponsor, Atlas Point Fund or any such Insider has ever been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked.

 

9. Except as disclosed in the Prospectus, none of the Sponsor or Atlas Point
Fund, any affiliate of the Sponsor or Atlas Point Fund, or any director or
officer of the Company, shall receive any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is). However, such persons may
receive the following payments, none of which will be made from the proceeds
held in the Trust Account prior to the completion of the initial Business
Combination: repayment of a loan of up to $300,000 made to Opco by the Sponsor,
pursuant to a Promissory Note dated September 1, 2020; payment of an aggregate
of $10,000 per month, to the Sponsor, for office space, utilities, secretarial
support and administrative services, pursuant to an Administrative Services
Agreement, dated October 21, 2020; reimbursement for any out-of-pocket expenses
related to identifying, investigating, negotiating and consummating an initial
Business Combination; and repayment of loans, if any, and on such terms as to be
determined by the Company from time to time, made by the Sponsor or an affiliate
of the Sponsor or certain of the Company’s officers and directors to finance
transaction costs in connection with an intended initial Business Combination,
provided, that, if the Company does not consummate an initial Business
Combination, a portion of the working capital held outside the Trust Account may
be used by the Company to repay such loaned amounts so long as no proceeds from
the Trust Account are used for such repayment. Up to $1,500,000 of such loans
may be convertible into warrants at a price of $1.00 per warrant at the option
of the lender. Such warrants would be identical to the Private Placement
Warrants, including as to exercise price, exercisability and exercise period.

 

10. The Sponsor, Atlas Point Fund and each Insider has full right and power,
without violating any agreement to which it, he or she is bound (including,
without limitation, any non-competition or non-solicitation agreement with any
employer or former employer), to enter into this Letter Agreement, and each
Insider hereby consents to being named in the Prospectus as an officer and/or
director of the Company, as applicable.

 



4

 

 

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Private Placement Warrants” shall mean the warrants to purchase 6,326,000
shares of Class A Common Stock or, in certain circumstances, Class A Units of
Opco (with a corresponding number of shares of the Company’s Class B common
stock, par value $0.0001 per share (“Class B Common Stock” and together with
Class A Common Stock, “Common Stock”)) (or 6,971,000 shares of Class A Common
Stock or Class A Units of Opco (with a corresponding number of shares of Class B
Common Stock) if the Underwriters’ over-allotment option in connection with the
Public Offering is exercised in full), that the Sponsor and Atlas Point Fund
have agreed to purchase for an aggregate purchase price of approximately
$632,600 (or approximately $697,100 if the Underwriters’ over-allotment option
in connection with the Public Offering is exercised in full), or $1.00 per
warrant, in a private placement that shall occur simultaneously with the
consummation of the Public Offering; (iv) “Public Stockholders” shall mean the
holders of shares of Class A Common Stock and the holders of Class A Units of
Opco (other than the Company); (v) “Trust Account” shall mean the trust fund
into which a portion of the net proceeds of the Public Offering and the sale of
the Private Placement Warrants to the Sponsor and Atlas Point Fund shall be
deposited; (vi) “Founder Shares” shall mean the Class B Units of Opco initially
issued in a private placement to the Sponsor prior to the Public Offering (or
the Class A Units of Opco into which such Class B Units will convert) and a
corresponding number of shares of Class B Common Stock; (vii) “Sponsor Shares”
shall mean the 100 Class A Units of Opco, and corresponding number of shares of
Class B Common Stock, and the 2,500 shares of Class A Common Stock purchased by
Sponsor in a private placement prior to the Public Offering; and (viii)
“Warrants” shall refer to the Public Warrants and the Priavte Placement
Warrants, collectively.

 

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor, Atlas Point Fund, each Insider and each of their respective
successors, heirs and assigns.

 

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up or (ii) the liquidation of the Company; provided, however, that
this Letter Agreement shall earlier terminate in the event that the Public
Offering is not consummated and closed by March 30, 2021, provided further that
paragraph 4 of this Letter Agreement shall survive such liquidation.

 

[Signature Page Follows]

 



5

 

 

  Sincerely,         RICE ACQUISITION SPONSOR LLC         By: /s/ Daniel Joseph
Rice, IV   Name: Daniel Joseph Rice, IV   Title: Chief Executive Officer        
  /s/ Kathryn Jackson     Dr. Kathryn Jackson           /s/ Joseph Malchow    
Joseph Malchow           /s/ James Torgerson     James Torgerson           /s/
Daniel Joseph Rice, IV     Daniel Joseph Rice, IV           /s/ J. Kyle Derham  
  J. Kyle Derham           /s/ James Wilmot Rogers     James Wilmot Rogers      
  ATLAS POINT ENERGY INFRASTRUCTURE FUND, LLC         By: /s/ Adam Karpf   Name:
Adam Karpf   Title: Managing Director and Portfolio Manager

 

Acknowledged and Agreed:         RICE ACQUISITION CORP.         By: /s/ Daniel
Joseph Rice, IV   Name:  Daniel Joseph Rice, IV   Title: Chief Executive Officer
 

 

[Signature Page to Letter Agreement]

 

 

 



 

 